STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 20, 2015
              Plaintiff-Appellee,

v                                                                  No. 317978
                                                                   Washtenaw Circuit Court
JOEL RAYMOND KALMBACH,                                             LC No. 12-001412-FC

              Defendant-Appellant.


Before: SHAPIRO, P.J., and GLEICHER and RONAYNE KRAUSE, JJ.

PER CURIAM.

       A jury convicted defendant of first-degree criminal sexual conduct (CSC-I), MCL
750.520b(1)(b)(i). Defendant’s conviction stemmed from his sexual penetration of the 14-year-
old daughter of his longtime girlfriend and was based on the theory that the victim was a member
of defendant’s household. Defendant complains that the statutory term “household” is
unconstitutionally vague. In the alternative, defendant contends that the trial court should have
granted his motion for a new trial based on the lack of evidence that defendant and the victim
were members of the same household. The term “household” is capable of common
understanding and the evidence placed defendant and the victim’s relationship within that rubric.
We therefore affirm.

                                      I. BACKGROUND

        Defendant and his girlfriend, RL, began a relationship in 2006. For the next several
years, both maintained their own homes but were frequently together, sometimes staying at
defendant’s residence and sometimes at RL’s. Each had joint custody of children from former
relationships. Defendant and RL worked together to raise their children. The victim testified
that she viewed defendant as a father figure and considered he and his children as part of her
family. RL also testified that she viewed the unit consisting of herself, defendant, and their
children as a family.

        The victim alleged that in June 2009, when she was 14 years old, RL had plans to go out
with a friend. Defendant and his children were at the home of a mutual friend, and the victim
asked to stay there during her mother’s absence. The victim alleged that defendant offered her
the use of his bed in the home’s basement. She claimed that she awoke in the middle of the night
and discovered defendant in the bed with her. The victim accused defendant of digitally
penetrating her vagina. The victim asserted that she immediately pulled away and went upstairs
                                               -1-
to sleep with the rest of the children. Defendant initially denied that anything had happened, but
later changed his story. He testified that he awoke in the middle of the night to find the victim in
his bed attempting to initiate sexual relations. Defendant admitted that he touched the victim but
claimed he believed the victim was her mother. The accusations did not come to light until
January 2012, following a fight between the victim, defendant, and RL regarding improper
computer use.

        The prosecutor charged defendant with one count of CSC-I in violation of MCL
750.520b(1)(b)(i). That subsection provides that “[a] person is guilty of criminal sexual conduct
in the first degree if he or she engages in sexual penetration with another person and . . . [t]hat
other person is at least 13 but less than 16 years of age and . . . [t]he actor is a member of the
same household as the victim.” At trial, defendant asked the court to instruct the jury on the
lesser included offense of CSC-III because it does not include as an element that the victim and
perpetrator are members of the same household. The existence of a shared household was at
issue in this case, defendant noted, and the jury should therefore be permitted to consider an
offense absent the challenged element. The court agreed and gave that instruction.

        Defendant later moved for a directed verdict on the CSC-I charge, citing a lack of
evidence of a shared household. The trial court denied the motion and placed the issue before
the jury. During deliberations, the jury asked whether there was a legal definition for the term
“household” or whether they should rely upon “common knowledge.” With the attorneys’
approval, the court instructed the jury to use their common knowledge to define the term. The
jury then convicted defendant of one count of CSC-I, not of the lesser included charge of CSC-
III.

       At sentencing, defendant revived his challenge to the evidentiary support for his
conviction. He sought a new trial based on the sufficiency of the evidence supporting the shared
household element of the CSC-I charge. The trial court denied that motion as well. This appeal
followed.

                                          II. ANALYSIS

       Defendant contends for the first time on appeal that the word “household” in MCL
750.520b(1)(b)(i) is unconstitutionally vague and fails to give notice regarding what behavior is
prohibited. We must consider this as an “as-applied” challenge, attacking the statute as vague
when applied to the facts before us. Maynard v Cartwright, 486 US 356, 361; 108 S Ct 1853;
100 L Ed 2d 372 (1988); People v Vronko, 228 Mich App 649, 652; 579 NW2d 138 (1998).

        “To satisfy due process, ‘a penal statute [must] define the criminal offense [1] with
sufficient definiteness that ordinary people can understand what conduct is prohibited and [2] in
a manner that does not encourage arbitrary and discriminatory enforcement.’ The void-for-
vagueness doctrine embraces these requirements.” Skilling v United States, 561 US 358, 402-
403; 130 S Ct 2896; 177 L Ed 2d 619 (2010), quoting Kolender v Lawson, 461 US 352, 357; 103
S Ct 1855; 75 L Ed 2d 903 (1983). As described by this Court, a statute must “provide fair
notice of the conduct proscribed,” Vronko, 228 Mich App at 652, meaning that it gives “a person
of ordinary intelligence a reasonable opportunity to know what is prohibited.” People v Noble,
238 Mich App 647, 652; 608 NW2d 123 (1999). Further, a statute is deemed unconstitutionally

                                                -2-
vague if it “does not contain adequate standards to guide those who are charged with its
enforcement” or if it “impermissibly gives the trier of fact ‘unstructured and unlimited
discretion’ in applying the law.” People v Douglas, 295 Mich App 129, 138; 813 NW2d 337
(2011).

        MCL 750.520b(1)(b)(i) defines the offense of CSC-I with sufficient clarity to avoid a
void-for-vagueness challenge. The Legislature is not required to define every term in a statute.
It is well established that a court may turn to dictionary definitions and the common
understanding of words to fill in such blanks. See People v Douglas, 496 Mich 557, 575; 852
NW2d 587 (2014), quoting Random House Webster’s College Dictionary (2001) (“Though the
statute does not define the term ‘incident,’ it is commonly understood to mean ‘an occurrence or
event,’ or ‘a distinct piece of action, as in a story.’”); People v McKinley, 496 Mich 410, 419;
852 NW2d 770 (2014) (noting that a court may look to a “lay dictionary” to discern the meaning
of undefined statutory terms). The term “household” is just the type of common word that can
be understood without more specific definition by the Legislature.

       Indeed, in People v Garrison, 128 Mich App 640, 646-647; 341 NW2d 170 (1983), this
Court considered the definition of “household” within the CSC-I statute and held that it was a
commonly understood term. In Garrison, this Court noted the purpose of the statute: to impose a
heightened penalty on those who abuse the special relationship of sharing a household to
perpetrate a sexual offense. Id. at 645-646. This Court continued:

       We believe the term “household” has a fixed meaning in our society not readily
       susceptible of different interpretation. The length of residency or the permanency
       of residence has little to do with the meaning of the word as it is used in the
       statute. Rather, the term denotes more of what the Legislature intended as an all-
       inclusive word for a family unit residing under one roof for any time other than a
       brief or chance visit. The “same household” provision of the statute assumes a
       close and ongoing subordinating relationship that a child experiences with a
       member of his or her family or with a coercive authority figure. [Id. at 646-647.]

The shared household relationship arose in Garrison where the victim lived with her mother and
the defendant, the child’s stepfather, only over summer break from school. Id. at 642.

        In People v Phillips, 251 Mich App 100, 102; 649 NW2d 407 (2002), this Court relied
upon Garrison’s definition of “household” in confronting a defendant’s challenge to the
sufficiency of the evidence supporting his CSC-I conviction. In Phillips, the defendant
contended that the prosecution presented no evidence of “a close and ongoing subordinating
relationship that a child experiences with a member of his or her family or with a coercive
authority figure” as described in Garrison. Id. at 103-104. This Court held that such a
relationship is assumed in the face of a shared household relationship and need not be proven.
Id. at 104. A shared household relationship existed in Phillips because the victim was “staying”
in the defendant’s home because the defendant and his wife were in the process of adopting the
child. The victim’s presence was not merely “a ‘brief or change visit.’” Id. at 103.

         Similar to the analysis in Garrison, we discern no unconstitutional vagueness in the CSC-
I statute. The term “household” is so common that a person of ordinary intelligence can read the

                                               -3-
statute and reasonably understand what conduct is prohibited. As a common and ordinary word
within the vocabulary and understanding of the general public, the Legislature was not required
to include a statutory definition to guide law enforcement or give structure to jury deliberations.
The jury’s own question during deliberations highlights this very point. Tellingly, the jury did
not indicate, “We do not understand the meaning of the term household,” or ask, “What does the
term household mean?” Rather, the jury expressed that the members could define the term using
“common knowledge,” but wanted to first ensure that there was no statutory definition that might
alter their consideration.

         Moreover, the term is not unconstitutionally vague as applied to the facts of this case, a
consideration that also shows that sufficient evidence supported defendant’s conviction.
Defendant and RL were in a long-term romantic relationship. Because of her parents’ custody
arrangement and her mother’s relationship with defendant, the victim spent approximately two to
three weekends each month living under the same roof as defendant. The victim looked to
defendant as a father figure. The victim described that she and her biological father were not
close around the time of the incident and defendant “just kind of stepped up for a while.” RL
asserted that her daughters even called defendant “dad.” RL testified “my girls and [defendant’s]
girls- -I mean, we were together and family.” RL contended that this family unit had been “very
close.” They went hiking and river tubing as a family. Defendant was the only one who denied
“operating as a family unit,” because in his estimation, “in an actual family, you live together.”
However, even defendant admitted that they “did things as a family.”

        As further evidence of defendant sharing, at least part time, the same household as the
victim, the victim testified that she did defendant’s laundry along with the rest of the family’s
when she was assigned that chore. The victim indicated that she, her sister, and mother all left
clothes at defendant’s residence. However, RL denied that she and defendant lived together or
kept clothes at each other’s houses. Defendant also testified that everyone involved carried bags
of belongings when visiting the other’s residence and maintained no property outside their own
home. Even assuming the parties lived out of suitcases while staying with each other, in the
context of the remainder of the facts presented in this case, the parties nevertheless maintained a
shared household relationship as that phrase is commonly understood. We now live in a mobile
society. Many marriages end in divorce, after which the children are shuttled between houses
carrying belongings in a suitcase. No one disputes that these children are part of the household
of both parents. That the child does not permanently keep any clothes at one parent’s home does
not destroy the household relationship. This case merely represents a variation of that theme.
Here, the victim travelled back and forth between the homes of her parents. While in her
mother’s custody, the victim also lived with her mother’s longtime boyfriend. That defendant
packed a bag to stay at RL’s house or that the victim may have toted belongings to stay at
defendant’s home also does not destroy the shared household relationship.

        Defendant also played a role in disciplining the victim, as evidenced by the events that
led to the victim reporting the abuse. The victim testified that defendant had taken away her
computer for creating a fake Facebook page to hide that she had a boyfriend. During the ensuing
fight with her mother, the victim accused defendant of sexual abuse. RL and defendant acted as
coparents in deciding the punishment for their children that day. This further supports the
existence of a shared household.


                                                -4-
        From this evidence, a reasonable juror could determine that the parties resided in the
same household, within the common understanding of that word. Defendant and the victim
“resid[ed] under one roof for” periods of time that could be characterized as “other than . . . brief
or chance visit[s].” Garrison, 128 Mich App at 646. This permitted the jury to assume “a close
and ongoing subordinating relationship.” Id. at 646-647. And the evidence of defendant’s
disciplinary and parenting role over the victim tended to support that assumption. Accordingly,
we discern no grounds to find MCL 750.520b(1)(b)(i) void for vagueness as applied in this case.

        We similarly reject defendant’s contention that the trial court abused its discretion in
denying his motion for a new trial. See People v Miller, 482 Mich 540, 544; 759 NW 2d 850
(2008). When a defendant seeks a new trial based on the inadequacy of the evidence, neither the
trial court nor this Court may interfere, “absent exceptional circumstances,” with the jury’s role
of assessing witness credibility. People v Lemmon, 456 Mich 625, 642; 576 NW2d 129 (1998).
“Conflicting testimony, even when impeached to some extent, is an insufficient ground for
granting a new trial.” Id. at 647. A new trial in the face of a credibility contest is only permitted
when “an innocent person had been found guilty, or . . . the evidence preponderates heavily
against the verdict so that it would be a serious miscarriage of justice to permit the verdict to
stand.” Id.

        In this case, no evidence supported a finding that a miscarriage of justice would result if
the jury’s verdict were allowed to stand. There was sufficient evidence for a jury to find that
defendant and the victim were members of the same household, and defendant concedes that the
other elements of the offense were established by the victim’s testimony. Nothing in the statute
implies that a victim cannot belong to multiple households. Accordingly, the trial court did not
abuse its discretion in denying defendant’s motion for a new trial.

       We affirm.

                                                              /s/ Douglas B. Shapiro
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Amy Ronayne Krause




                                                -5-